[Cite as Church of God in N. Ohio, Inc. v. Levin, 124 Ohio St. 3d 36, 2009-Ohio-5939.]




       CHURCH OF GOD IN NORTHERN OHIO, INC., APPELLANT, v. LEVIN,
                               TAX COMMR., APPELLEE.
                  [Cite as Church of God in N. Ohio, Inc. v. Levin,
                        124 Ohio St. 3d 36, 2009-Ohio-5939.]
Real property taxation — Exemptions — R.C. 5709.12 — Use of office building
        for administrative support of public worship not qualifying as charitable
        use.
(No. 2008-2462 — Submitted August 25, 2009 — Decided November 18, 2009.)
               APPEAL from the Board of Tax Appeals, No. 2007-N-102.
                                  __________________
        Per Curiam.
        {¶ 1} Appellant, Church of God in Northern Ohio, Inc. (“COGNO”),
appeals from a decision of the Board of Tax Appeals (“BTA”) that affirmed the
Tax Commissioner’s denial of COGNO’s application to exempt from taxation a
parcel of real property in Summit County. The parcel is improved with an office
building of between 11,000 and 12,000 square feet constructed in 2000-2001.
The Tax Commissioner denied the exemption on the principal ground that the
“property is being used for purposes that are merely supportive of public
worship.”      On appeal, the BTA affirmed the commissioner’s denial of the
exemption.
        {¶ 2} Before this court, COGNO renews its argument that the “building
is purely an administrative office building used by regional church officials to
oversee and assist its member congregations,” and it characterizes the member
congregations as carrying out “charitable purposes.” We disagree, and we
therefore affirm the decision of the BTA.
                                           Facts
                              SUPREME COURT OF OHIO




       {¶ 3} On November 14, 2003, COGNO filed an exemption application
for its Summit County office building that sought exemption from real property
taxation for tax year 2003 and remission of taxes for tax year 2002.            The
application cited R.C. 5709.12 as the statutory basis for exemption and
characterized the use of the property as “State Executive Offices and Ministry
Training Center” and as “Office and support staff for Administrative Bishop, who
oversees 121 congregations from I-70 north to Lake Erie.” According to the
application, the building contained “[c]onference rooms and classrooms used for
church leadership meetings and ministerial teaching and training.” Also in the
building were offices for “Youth and Christian Education, Women’s Ministries,”
and “Evangelism and Home Missions.” The application summed up the use of
the property as “[f]acilitating the proclamation of the Gospel of Jesus Christ and
supporting public worship.”
       {¶ 4} By entry dated December 8, 2006, the Tax Commissioner denied
the application. Relying on Christian Church of Ohio v. Limbach (1990), 53 Ohio
St.3d 270, 271, 560 N.E.2d 199, the commissioner found that the property was
being used “for purposes that are merely supportive of public worship” and
therefore did not qualify for exemption under R.C. 5709.07(A)(2). Although
acknowledging that COGNO’s application invoked R.C. 5709.12 rather than
5709.07, the commissioner ruled that under either statute, “property used as the
administrative headquarters for a church or congregation is taxable.”
       {¶ 5} COGNO appealed to the BTA. Its notice of appeal identifies as
the sole issue “whether or not the property is being used exclusively for charitable
purposes”; completely absent is any assertion that COGNO should enjoy
exemption by virtue of qualifying itself as a “charitable institution” pursuant to
R.C. 5709.121.
       {¶ 6} At the BTA hearing, COGNO presented the testimony of John D.
Childers, who identified himself as an “ordained bishop” and the “administrative




                                         2
                                   January Term, 2009




bishop” for COGNO. In that capacity, Childers oversees the activities within the
northern Ohio region, which had 126 churches with pastors and seven mission
churches that were not yet fully operating. Childers characterized himself as
“responsible for the spiritual well being, the growth, the oversight of all the
ministries in Northern Ohio.” Childers supervises a staff of administrators: a
director of youth and Christian education, a coordinator for girls’ clubs, and an
administrator for women’s ministries. Also working on site are five support staff
members:        two administrative assistants, a production coordinator, an office
director, and a receptionist.
        {¶ 7} According to Childers, the regional office engages in the following
activities:
        • Prepares materials regarding prayer that it sends out to the local
              churches.
        • Transmits information regarding worship from the international
              organization to the local churches.
        • Facilitates participation of local congregations in global outreach
              programs.
        • Helps start new churches within the region.
        • Hosts pastoral covenant meetings as continuing education and
              development for local pastors.
        • Arranges donations and services among churches in the region.
        {¶ 8} COGNO funds its operations with a prescribed portion of the tithes
collected by the local churches. COGNO acquired the parcel at issue in 1997,
demolished a previously existing house, and built the current office building,
which opened for business in 2002.
        {¶ 9} The BTA analyzed the record and concluded that the primary use
of the offices was administrative and corporate in nature, with church




                                               3
                            SUPREME COURT OF OHIO




administration activities predominating, such as “employee and church member
training, board of director’s meetings, employee oversight, treasury duties,
secretarial support, and training support.” Church of God in N. Ohio, Inc. v.
Wilkins (Nov. 25, 2008), BTA No. 2007-N-102, at 11. The BTA affirmed the Tax
Commissioner’s denial of the exemption, and we now affirm the decision of the
BTA.
                                     Analysis
       {¶ 10} COGNO seeks a real property tax exemption for a building
primarily used to provide administrative support to the local churches of its
denomination. Two tax exemptions are pertinent to the analysis of this appeal
even though only one is claimed. R.C. 5709.07(A)(2) exempts “[h]ouses used
exclusively for public worship, the books and furniture in them, and the ground
attached to them that is not leased or otherwise used with a view to profit and that
is necessary for their proper occupancy.” R.C. 5709.12(B) exempts “[r]eal and
tangible personal property belonging to institutions that is used exclusively for
charitable purposes.”
       {¶ 11} We     have   held   that   a   religious   denomination’s   regional
headquarters does not qualify for exemption under R.C. 5709.07(A)(2), because
that exemption extends only to property that “facilitates the public worship
occurring on the premises.” (Emphasis added.) Christian Church of Ohio v.
Limbach (1990), 53 Ohio St. 3d 270, 271, 560 N.E.2d 199. By contrast, where an
institution that engages in charitable activity has sought to exempt its
administrative offices, we have typically recognized a charitable exemption for
those offices even if it appears that some portion of the institution’s charitable
activity takes place off premises. See Community Health Professionals, Inc. v.
Levin, 113 Ohio St. 3d 432, 2007-Ohio-2336, 866 N.E.2d 478, ¶ 2–4, 23
(charitable institution that provides home healthcare could exempt its
administrative offices consistently with R.C. 5709.121); Girl Scouts–Great Trail




                                          4
                               January Term, 2009




Council v. Levin, 113 Ohio St. 3d 24, 2007-Ohio-972, 862 N.E.2d 493, ¶ 2
(recognizing an exemption for a building containing regional administrative
offices of the Girl Scouts); Herb Soc. of Am., Inc. v. Tracy (1994), 71 Ohio St. 3d
374, 376, 643 N.E.2d 1132 (organizational headquarters of a society engaged in
charitable diffusion of knowledge to the public constituted the exempt offices of a
charitable institution).
        {¶ 12} In order to avoid the more limited scope of the public-worship
exemption, COGNO seeks exemption solely under R.C. 5709.12(B). The Tax
Commissioner made a finding that COGNO’s use of the property at issue was
“supportive of public worship,” a finding that COGNO did not contest and that
the record supports. In that context, the commissioner stated that “[w]hether the
applicant seeks exemption pursuant to R.C. 5709.07 or R.C. 5709.12, property
used as the administrative headquarters for a church or congregation is taxable.”
        {¶ 13} For its part, the BTA analyzed COGNO’s claim in terms of the
“administrative and corporate function” exercised by COGNO on the property, as
established by the evidence.     The BTA held that the predominance of that
function in support of church-related activity defeated the claim of exclusive
charitable use.
        {¶ 14} As discussed, COGNO contests this determination by pointing to
cases that appear to recognize a broader exemption for the administrative
activities associated with charitable purposes. Relying on those cases, COGNO
argues that its “building is purely an administrative office building used by
regional church officials to oversee and assist its member congregations in
carrying out their charitable purposes.”
        {¶ 15} We agree with COGNO that its claim constitutes the type of claim
that the court did not reach in Christian Church, 53 Ohio St. 3d 270, 560 N.E.2d
199. In that case, we specifically noted that only the claim of exemption under
R.C. 5709.07, not the claim under R.C. 5709.12, was before us. Id. at 271, fn. 1.



                                           5
                                  SUPREME COURT OF OHIO




We also concur in the view that the predominance of administrative activity does
not by itself defeat a claim of exemption under R.C. 5709.12(B), if the activity is
ancillary to charitable endeavors.
         {¶ 16} Nonetheless, our review of the statutes and the pertinent case law
persuades us that the commissioner and the BTA properly denied the exemption
because, contrary to COGNO’s assertion, neither the activities conducted at the
site nor the public worship conducted by the member congregations constitutes
charitable activity.
                   COGNO’s primary use of its property does not fall
                   within the recognized categories of charitable use
         {¶ 17} In its second proposition of law, COGNO characterizes itself as an
“institution using its real property exclusively for the lawful advancement of
religion.” As such, COGNO believes that its use of the property satisfies the two
                                                                  1
prerequisites for exemption under R.C. 5709.12(B).                    Highland Park Owners,
Inc. v. Tracy (1994), 71 Ohio St. 3d 405, 406-407, 644 N.E.2d 284 (“to grant
exemption under R.C. 5709.12, the arbiter must determine that (1) the property
belongs to an institution, and (2) the property is being used exclusively for
charitable purposes”). No one disputes that COGNO can qualify as an institution
that owns the property at issue. As a result, we must determine whether COGNO
can qualify its use of the property as charitable use.




1. The BTA held that it had no jurisdiction to consider a claim of exemption under R.C. 5709.121
because the notice of appeal COGNO filed at the BTA did not specify error in that regard. Church
of God in N. Ohio, Inc. v. Wilkins (Nov. 25, 2008), BTA No. 2007-N-102, at 6, fn. 1. We agree
with the BTA’s holding, and accordingly COGNO’s claim of any expanded exemption under the
provisions of R.C. 5709.121 is jurisdictionally barred. But the jurisdictional bar is immaterial to
the gravamen of COGNO’s appeal; indeed, COGNO cites cases that address R.C. 5709.121
primarily to establish that its use of the property is charitable, not to establish that COGNO itself
is a charitable institution. See True Christianity Evangelism v. Tracy (1999), 87 Ohio St. 3d 48,
51, 716 N.E.2d 1154 (if an institution is religious and not charitable, its claim of exemption must
be considered under R.C. 5709.12(B) in terms of its use of the property).




                                                 6
                                January Term, 2009




       {¶ 18} Because the statutes do not define charity or charitable use, our
case law has supplied the deficiency. Charity, we have held, “is the attempt in
good faith, spiritually, physically, intellectually, socially and economically to
advance and benefit mankind in general, or those in need of advancement and
benefit in particular, without regard to their ability to supply that need from other
sources, and without hope or expectation, if not with positive abnegation, of gain
or profit by the donor or by the instrumentality of the charity.”           Planned
Parenthood Assn. v. Tax Commr. (1966), 5 Ohio St. 2d 117, 34 O.O.2d 251, 214
N.E.2d 222, paragraph one of the syllabus.
       {¶ 19} We have recognized specific activities as constituting charitable
ones in the proper context. Thus, the provision of medical or ancillary healthcare
services qualifies as charitable if those services are provided on a nonprofit basis
to those in need, without regard to race, creed, or ability to pay. Vick v. Cleveland
Mem. Med. Found. (1965), 2 Ohio St. 2d 30, 31 O.O.2d 16, 206 N.E.2d 2,
paragraph two of the syllabus; cf. White Cross Hosp. Assn. v. Bd. of Tax Appeals
(1974), 38 Ohio St. 2d 199, 201, 67 O.O.2d 224, 311 N.E.2d 862 (private medical
offices adjoining hospital on hospital’s property did not share hospital’s tax
exemption). Also, the nonprofit provision of educational services constitutes
charitable activity in a proper case. See Gerke v. Purcell (1874), 25 Ohio St. 229,
paragraph four of the syllabus (charity includes “endowments for the
advancement of learning, or institutions for the encouragement of science and
art”); Cleveland Bible College v. Bd. of Tax Appeals (1949), 151 Ohio St. 258, 39
Ohio Op. 70, 85 N.E.2d 284; Cincinnati Community Kollel v. Levin, 113 Ohio St. 3d
138, 2007-Ohio-1249, 863 N.E.2d 147, ¶ 15, 16 (institution that taught religious
doctrine to students qualified as “educational institution” for purposes of R.C.
5709.121).
       {¶ 20} Similarly, disseminating useful information without expectation of
profit may also qualify as charitable. Herb Soc., 71 Ohio St. 3d at 376, 643



                                         7
                            SUPREME COURT OF OHIO




N.E.2d 1132 (“The dissemination of useful information to benefit mankind is,
traditionally, charity”); Battelle Mem. Inst. v. Dunn (1947), 148 Ohio St. 53, 60,
35 Ohio Op. 9, 73 N.E.2d 88. The latter category encompasses the dissemination of
distinctly religious messages to a general public, where the activity has been
instigated for spiritual improvement and without expectation of profit.      True
Christianity Evangelism v. Zaino (2001), 91 Ohio St. 3d 117, 119-120, 742 N.E.2d
638.
       {¶ 21} COGNO argues generally that its activities fall within the
definition of charity. In making this contention, COGNO focuses on certain
pastoral educational activities at the property and emphasizes the extent to which
its religious activity involves the proclamation of the Gospel to the world.
COGNO seeks support from the court’s pronouncement that “an institution used
exclusively for the lawful advancement of education and of religion is an
institution used exclusively for charitable purposes.” Am. Commt. of Rabbinical
College of Telshe, Inc. v. Bd. of Tax Appeals (1951), 156 Ohio St. 376, 46 Ohio Op.
217, 102 N.E.2d 589, paragraph one of the syllabus.
       {¶ 22} But this argument fails because the character of the property’s use
must be determined in light of its primary use, not secondary or ancillary
activities. True Christianity, 91 Ohio St. 3d at 120-121, 742 N.E.2d 638. In this
case the record leaves no doubt about primary use. COGNO itself stated in its
exemption application that the property is used by “[o]ffice and support staff for
Administrative Bishop, who oversees 121 congregations from I-70 north to Lake
Erie, including 400 ordained ministers and 27,000+ parishioners,” a use properly
characterized as “supporting public worship.” Again, in its brief, COGNO states
that the property consists of a building that is “purely an administrative office
building used by regional church officials to oversee and assist its member
congregations.” These averments cannot be reconciled with a primary use that




                                        8
                                January Term, 2009




would bring the property at issue within the ambit of those cases in which a
formal, degree-granting school was being operated on the property.
       {¶ 23} COGNO’s reliance on our holding in True Christianity is also
mistaken. In that case, the BTA found that the primary use of a house was “an
evangelistic one” involving the dissemination of literature and the posting of
messages that urged readers to abide by spiritual and moral precepts.         True
Christianity Evangelism v. Tracy (Sept. 25, 1998), BTA No. 96-K-904, 1998 WL
683022, at 2; True Christianity Evangelism v. Tracy (Jan. 14, 2000), BTA No. 96-
K-904, 2000 WL 31781, at 3, 5. Based upon this finding, we concluded that the
property qualified for exemption inasmuch as the provision of spiritual
enlightenment to the public without monetary charge fell within the Planned
Parenthood definition of charity. True Christianity, 91 Ohio St. 3d at 120, 742
N.E.2d 638. Accord Am. Humanist Assn., Inc. v. Bd. of Tax Appeals (1963), 174
Ohio St. 545, 23 O.O.2d 210, 190 N.E.2d 685 (headquarters of organization
devoted to publishing literature concerning human progress, values, and welfare
held exempt).
       {¶ 24} COGNO attempts to equate its own situation with that involved in
True Christianity by characterizing its “charitable purpose” as “the spread of a
religious message.” But as discussed, the BTA correctly found that as its primary
use of the property, COGNO engaged in administrative and corporate activities in
support of public worship. Church of God in N. Ohio, BTA No. 2007-N-102, at
11. Quite simply, the use of the property at issue in True Christianity involved no
direct connection with public worship.          The doctrine of True Christianity
therefore does not apply to the present case.
       {¶ 25} Because COGNO’s primary use of the property involves activities
that support worship at the local level, COGNO can prevail only by establishing a
stronger form of its argument: it must rely on the proposition that the public




                                         9
                              SUPREME COURT OF OHIO




worship conducted at the local churches can itself be viewed as constituting
charitable activity. We now address that contention.
            Public worship does not per se constitute charitable activity
        {¶ 26} In spite of its apparent breadth, the definition of charity does not
encompass public worship. We have defined public worship as the “open and
free celebration or observance of the rites and ordinances of a religious
organization.” Faith Fellowship Ministries, Inc. v. Limbach (1987), 32 Ohio
St.3d 432, 513 N.E.2d 1340, paragraph one of the syllabus. As discussed, charity
involves the provision of goods or services or knowledge “to advance and benefit
mankind in general, or those in need of advancement and benefit in particular”; in
other words, charity looks outward toward a general and indefinite public that the
institution will serve. Planned Parenthood, 5 Ohio St. 2d 117, 34 O.O.2d 251,
214 N.E.2d 222, paragraph one of the syllabus.                  Although a religious
congregation may welcome all to join in the “celebration or observance” of its
“rites and ordinances,” and although that activity confers a spiritual benefit on its
participants, the worship of any particular church, synagogue, mosque, or other
temple will typically share a characteristic with fraternal associations:              it
inevitably focuses on serving the spiritual needs of those participants who are
already to a greater or lesser degree members of the congregation, or at least of
the larger denomination. See Olmsted Falls Bd. of Edn. v. Tracy (1997), 77 Ohio
St.3d 393, 397, 674 N.E.2d 690 (organization’s activities that primarily benefit
members rather than general public do not qualify as charitable). And while
worship often encourages its participants to engage in other distinctly charitable
activities as part of the spiritual benefit that it confers, that does not establish that
the worship service itself constitutes charitable activity.
        {¶ 27} Our determination that public worship does not fall within the
definition of charity comports with the constitutional and statutory provisions that
control property-tax exemption, as well as the case law that applies those




                                           10
                                January Term, 2009




provisions. Both the Ohio Constitution and the exemption statutes have long
distinguished between exempting public worship and exempting charitable use.
The Constitution of 1851 instituted provisions for taxation at Article XII, and
Section 2 of that article enumerated several appropriate subjects for exemption,
listing as separate items “houses used exclusively for public worship” and
“institutions of purely public charity.” In its current form, Section 2 of Article
XII lists “houses used exclusively for public worship” and “institutions used
exclusively for charitable purposes.” By adopting these provisions as part of their
constitution, the people of Ohio have explicitly recognized two equally noble and
socially important endeavors as the bases for separate exemptions from property
taxation.
       {¶ 28} The statutes have mirrored the constitutional distinction, creating
separate exemptions. In their current form, the statutes on the one hand exempt
“[h]ouses used exclusively for public worship, the books and furniture in them,
and the ground attached to them that is not leased or otherwise used with a view
to profit and that is necessary for their proper occupancy, use and enjoyment” at
R.C. 5709.07(A)(2), while on the other hand exempting “[r]eal and tangible
personal property belonging to institutions that is used exclusively for charitable
purposes” at R.C. 5709.12(B).
       {¶ 29} As already discussed, the proper analysis of the issue in this case
requires us to recognize the scope and limitation of the public-worship exemption
at R.C. 5709.07(A)(2). Our cases have recognized and effectuated the limited
character of that exemption, holding that to qualify under that provision property
“must be used in a principal, primary, and essential way to facilitate the public
worship” and that accordingly “uses which are merely supportive of public
worship may not be exempted.” Faith Fellowship Ministries, 32 Ohio St. 3d at
436, 513 N.E.2d 1340, and paragraph two of the syllabus.




                                        11
                            SUPREME COURT OF OHIO




       {¶ 30} The constitutional and statutory provisions just cited refute
COGNO’s contention that public worship may be equated with a charitable
dissemination of religious information or viewed as equivalent to the charitable
provision of spiritual edification to mankind in general. First, if COGNO’s theory
were correct, there would as a general matter be no need for a separate exemption
for houses of public worship, because such buildings would already be exempt as
“real property used exclusively for charitable purposes.” The second point is a
corollary to the first: if public worship constituted a charitable use, then the
limited scope the legislature prescribed for the exemption of houses of public
worship could be avoided simply by claiming exemption under the charitable-use
statute rather than the house-of-public-worship provision itself. Taken together,
these circumstances would amount to a violation of the precept that we should
construe statutes to give effect to all the enacted language. See R.C. 1.47(B);
State ex rel. Bohan v. Indus. Comm. (1946), 147 Ohio St. 249, 251, 34 Ohio Op. 151,
70 N.E.2d 888 (recognizing the “duty of courts to accord meaning to each word of
a leglislative [sic] enactment if it is reasonably possible so to do”). Indeed, we
have recognized a general principle that a property owner may not evade the
limitations imposed with respect to a specific tax exemption by claiming
exemption under a broad reading of other exemption statutes. Rickenbacker Port
Auth. v. Limbach (1992), 64 Ohio St. 3d 628, 631-632, 597 N.E.2d 494.
       {¶ 31} Also supportive of this conclusion is the reasoning in Watterson v.
Halliday (1907), 77 Ohio St. 150, 82 N.E. 962. That case addressed a claim of
exemption for parish houses adjunct to their respective churches, in which the
priests both resided and performed many church-related activities that included
explicitly administrative functions. Id. at 164-165, 171. One theory advanced in
support of exemption was that the religious denomination constituted an
“institution[ ] of purely public charity” under the former statutory language. 91
Ohio Laws 216. The court rejected that claim in part because the denomination as




                                       12
                                January Term, 2009




an institution had as its “chief and primary object and purpose the teaching and
extending of its recognized form of religious belief and worship into all parts of
the world.” (Emphasis sic.) Id. at 179. Because the chief and primary object of
the religious denomination lay in promoting a particular “form of religious belief
and worship,” it could not qualify as an institution of “purely” public charity, in
spite of its many undoubtedly charitable endeavors. The necessary but unstated
premise of that decision is that the activity of public worship by itself does not
constitute a charitable activity, and that premise militates against COGNO’s
argument in the present case. Accord Hubbard Press v. Tracy (1993), 67 Ohio
St.3d 564, 566, 621 N.E.2d 396 (nonprofit use of property exclusively to print
items for use by local church congregations did not constitute charitable use of the
property).
       {¶ 32} In this context, it is important to state the limits of our holding.
Our disposition of this appeal in no way implies that an institution such as
COGNO may not obtain an exemption for property when it proves that its use of
the property actually constitutes charitable use.      If, for example, COGNO
purchased a separate parcel on which it operated, as a primary use, a soup kitchen,
or on which it distributed (again, as a primary use) clothing to the poor, COGNO
would stand on equal footing with any other institution in applying to exempt the
property devoted to those purposes. See True Christianity Evangelism v. Tracy
(1999), 87 Ohio St. 3d 48, 51, 716 N.E.2d 1154. Our holding in this case is
limited to property primarily used to support public worship that is conducted at
other locations by local congregations: we hold that such use does not by itself
constitute a charitable use of real property.
                                     Conclusion
       {¶ 33} In light of the foregoing analysis, the Tax Commissioner correctly
determined that whether an applicant “seeks exemption pursuant to R.C. 5709.07
or R.C. 5709.12, property used as the administrative headquarters for a church or



                                          13
                              SUPREME COURT OF OHIO




congregation is taxable.” It follows that the commissioner properly denied the
exemption and that the BTA acted in accordance with the law when it affirmed
that denial. We therefore affirm the BTA’s decision.
                                                                  Decision affirmed.
       MOYER, C.J., and O’CONNOR, LANZINGER, and CUPP, JJ., concur.
       PFEIFER, LUNDBERG STRATTON, and O’DONNELL, JJ., dissent.
                                __________________
       LUNDBERG STRATTON, J., dissenting.
       {¶ 34} I believe that the Church of God in Northern Ohio (“COG”) uses
its property exclusively for the charitable purposes of providing public worship
and community programs and is therefore exempt from taxation under R.C.
5709.12(B). Accordingly, I respectfully dissent.
       {¶ 35} Under R.C. 5709.12, property is exempt from taxation if “(1) the
property belongs to an institution, and (2) the property is being used exclusively
for charitable purposes.” Highland Park Owners, Inc. v. Tracy (1994), 71 Ohio
St.3d 405, 406-407, 644 N.E.2d 284. It is undisputed that COG is an institution.
The question here is whether COG uses the property exclusively for charitable
purposes.
             Property used for administrative support of off-premises
            charitable activities qualifies for a charitable tax exemption
       {¶ 36} In determining whether a property qualifies for a charitable-use tax
exemption, the analysis usually involves examining the use of the property that
the applicant seeks to exempt from taxation. See Case W. Res. Univ. v. Wilkins,
105 Ohio St. 3d 276, 2005-Ohio-1649, 825 N.E.2d 146 (property leased by a
college to a private sorority to house only sorority members was not exempt from
taxation, because the use was not an educational use under R.C. 5709.121(A)(2)).
However, on several occasions this court has recognized that property used by an
institution for administrative support of off-premises charitable activities qualifies




                                         14
                                 January Term, 2009




for a charitable exemption. Girl Scouts–Great Trail Council v. Levin, 113 Ohio
St.3d 24, 2007-Ohio-972, 862 N.E.2d 493 (use of Girl Scouts’ administrative
building to support scouting activities constituted charitable use); Community
Health Professionals v. Levin, 113 Ohio St. 3d 432, 2007-Ohio-2336, 866 N.E.2d
478 (use of an administrative building by a nonprofit company to manage and
support subsidized in-home care constituted charitable use); Herb Soc. of Am.,
Inc. v. Tracy (1994), 71 Ohio St. 3d 374, 376, 643 N.E.2d 1132 (the Herb Society
sponsored numerous charitable activities that occurred off the premises, including
organizing and conducting local symposiums and maintaining herb gardens
throughout the United States).
       {¶ 37} In the instant case, the BTA determined that “[a]s appellant is a
church, all of its support functions will necessarily be related to religion and the
promotion of religion.” Church of God in N. Ohio, Inc. v. Wilkins (Nov. 25,
2008), BTA No. 2007-N-102, at 11. Thus, the question becomes whether the
activities performed in COG’s churches constitute charitable activities.
           Preparation and dissemination of a religious message is a
                                 charitable activity
       {¶ 38} We have held, “ ‘[C]harity,’ in the legal sense, is the attempt in
good faith, spiritually, physically, intellectually, socially and economically to
advance and benefit mankind in general, or those in need of advancement and
benefit in particular, without regard to their ability to supply that need from other
sources, and without hope or expectation, if not with positive abnegation, of gain
or profit by the donor or by the instrumentality of the charity.” (Emphasis added.)
Planned Parenthood Assn. of Columbus, Inc. v. Tax Commr. (1966), 5 Ohio St. 2d
117, 34 O.O.2d 251, 214 N.E.2d 222, paragraph one of the syllabus.
       {¶ 39} In True Christianity Evangelism v. Zaino (2001), 91 Ohio St. 3d
117, 742 N.E.2d 638, a religious organization sought a tax exemption under R.C.




                                         15
                             SUPREME COURT OF OHIO




5709.12(B) for a house that it used to prepare and disseminate religious materials.
Jeffery Botzko, the organization’s president, testified:
       {¶ 40} “ ‘My goal is to inspire, enthuse, or to badger people into actually
reading the Bible and finding out what it says and living up to its standards. Or
even apart from that, just encourage them to seek the highest moral standards they
can from whatever source they will accept. Like I tried to encourage people who
believe in the Koran to find the best moral standards in it and see if there is higher
things in the Bible that you can go above what the Koran says.
       {¶ 41} “ ‘I try to promote true Christianity, but if I can't do that, I still try
to promote the best moral standards part.’ ” (Emphasis added.) Id. at 119.
       {¶ 42} The BTA in True Christianity Evangelism found that the primary
use of the property was “(1) ‘an evangelistic one’ and (2) for ‘the preparation and
dissemination of a religious message.’ ”           Id.   We held: “The information
disseminated by appellant attempts to encourage people to read the Bible and to
live up to its moral standards.       These efforts are a good-faith attempt to
disseminate information to spiritually advance and benefit mankind in general.
Under the definition of charity followed by this court, appellant’s activities
constitute charitable purposes.”     Id. at 120.     Thus, we held that appellant’s
property was exempt from taxation under R.C. 5709.12(B).
       {¶ 43} In the instant case, the COG uses its churches for worship and to
promote certain outreach programs.         I believe that these activities and the
activities in True Christianity Evangelism are similar both in substance and in
purpose. In both, the applicant prepares and disseminates a religious message.
And both do so for the purpose of spreading the gospel. Moreover, in the instant
case, the outreach programs, such as the backpack program, provide assistance to
needy children by providing them with backpacks and school supplies, which is a
charitable activity. Thus, I would hold that the activities undertaken in COG’s




                                          16
                                January Term, 2009




churches constitute charitable activities akin to those in True Christianity
Evangelism.
        {¶ 44} The majority reasons that public worship is not per se a charitable
activity in large part because worship reaches primarily church members and not
the general public. In so holding, the majority relies on Olmsted Falls Bd. of Edn.
v. Tracy (1997), 77 Ohio St. 3d 393, 397, 674 N.E.2d 690, for the proposition that
an “organization’s activities that primarily benefit members rather than general
public do not qualify as charitable.”
        {¶ 45} In Olmsted Falls, the Donauschwaben German American Cultural
Center (“Donauschwaben”) owned 20 acres of land, which contained a small lake,
soccer fields, tennis courts, a picnic area, a playground, and several buildings,
including a cultural center. Id. at 393. The cultural center contained a bar and
lounge, an outdoor beer garden, a dance floor, a bowling alley, meeting rooms,
etc. Id. Donauschwaben organized many groups including a soccer club, tennis
club, band, ski club, bowlers’ club, etc.     Membership was limited to 1,000
members and members had to pay dues. Id. at 393-394.
        {¶ 46} Donauschwaben sought an exemption for the property under R.C.
5709.12 and 5709.121. Id. at 395. The court held that Donauschwaben did not
use the property exclusively for charitable purposes primarily for two reasons: (1)
participation in Donauschwaben’s activities was limited to dues-paying members
and (2) social and fraternal events such as dinners and carnivals are not charitable
activities. Id. at 397.
        {¶ 47} I believe that Olmsted Falls Bd. of Edn. is distinguishable from the
instant case because COG’s churches are open to the public and no one attending
church is required to pay any dues or fees. Further, COG’s churches are not
social clubs but are places of worship in which to spread the gospel and are also
used to provide outreach programs that assist the needy. Finally, COG seeks to
spread the gospel beyond the doors of existing churches. The bishop for COG



                                        17
                             SUPREME COURT OF OHIO




testified that the church wants “to reach as many people as we can with the gospel
and the message.”      He stated that “[t]he local churches have an outreach
mentality.” “[W]e encourage our local constituents to be part of the global aspect,
even though they are from a local standpoint, but from a global standpoint, to
become involved in the world of evangelism. We do have a very strong emphasis
on that.” The bishop stated, “We continually are preparing and projecting where
we want to plant churches in communities that will make an impact and a
difference. So we have an ongoing program of resources that we develop for
that.”
         {¶ 48} Moreover, in Herb Soc. of Am., Inc. v. Tracy, we held: “So long as
an institution is operated without any view to profit and exclusively for a
charitable purpose, it is a charitable institution. It need not be open generally to
the public if it promotes the lawful advancement of the charitable purpose.” 71
Ohio St. 3d at 376, 643 N.E.2d 1132, citing Am. Commt. of Rabbinical College of
Telshe, Inc. v. Bd. of Tax Appeals (1951), 156 Ohio St. 376, 46 Ohio Op. 217, 102
N.E.2d 589, paragraphs one and two of the syllabus. Even though membership in
the Herb Society was not generally open to the public, the court nevertheless held
that it was engaged in a charitable activity by tending herb gardens, lecturing, and
distributing literature, sponsoring symposiums, and endowing research grants,
which resulted in the betterment of mankind. Id. Similarly, even though the
churches have members, their services are open to the public and result in the
betterment of mankind by spreading the gospel to the public and by providing
assistance to the needy.
                                    Conclusion
         {¶ 49} I would hold that COG’s property plays an integral role in
supporting the charitable activities of public worship and providing outreach
programs within the congregation’s churches. Consequently, I would hold that




                                        18
                                  January Term, 2009




COG’s property is used exclusively for a charitable purpose, and therefore is
exempt from taxation under R.C. 5709.12(B). Therefore, I respectfully dissent.
       PFEIFER and O’DONNELL, JJ., concur in the foregoing opinion.
                             __________________
       Kennedy & Associates Co., L.P.A., David R. Kennedy, and Alan B.
Forrest, for appellant.
       Richard Cordray, Attorney General, and Ryan P. O’Rourke, Assistant
Attorney General, for appellee.
                           ______________________




                                          19